 Case 15-37840            Doc 157       Filed 12/13/18 Entered 12/13/18 16:03:27     Desc Main
                                         Document     Page 1 of 6


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

 In re:                                             §     Case No. 15-37840
                                                    §
 GENEX CORPORATION                                  §
                                                    §
                                                    §
                                 Debtor(s)          §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David P.
Leibowitz, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          219 South Dearborn Street, Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee. A hearing on the fee applications and any objection to the Final
Report will be held at 10:30 a.m. on 01/03/2019, in Courtroom 742, United States Courthouse,
219 South Dearborn Street, Chicago, IL 60604. If no objections are filed, upon entry of an order
on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
order of the Court.

Date Mailed:       12/13/2018                           By: /s/ David P. Leibowitz
                                                            Trustee

David P. Leibowitz
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604




UST Form 101-7-NFR (10/1/2010)
    Case 15-37840               Doc 157           Filed 12/13/18 Entered 12/13/18 16:03:27                                     Desc Main
                                                   Document     Page 2 of 6

                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

    In re:                                                              §           Case No. 15-37840
                                                                        §
    GENEX CORPORATION                                                   §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                  $685,490.36
             and approved disbursements of                                                                                       $608,797.91
             leaving a balance on hand of1:                                                                                       $76,692.45


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                     Claim                    Date
             25 Amalgamated Bank                       $423,632.82              $228,011.30              $228,011.30                            $0.00
                of Chicago
             27 Interstate                               $61,609.19                        $0.00                    $0.00                       $0.00
                Electronics
                Company
             37 BHARATI                                  $25,000.00               $25,000.00               $25,000.00                           $0.00
                BELANI


                                                    Total to be paid to secured creditors:                                             $0.00
                                                                      Remaining balance:                                          $76,692.45

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
David P. Leibowitz, Trustee Fees                                                  $37,524.52                        $0.00           $37,524.52
David P. Leibowitz, Trustee Expenses                                                   $279.12                      $0.00                $279.12


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
 Case 15-37840            Doc 157   Filed 12/13/18 Entered 12/13/18 16:03:27            Desc Main
                                     Document     Page 3 of 6

Lakelaw, Attorney for Trustee Fees                         $5,000.00            $0.00      $5,000.00
Lakelaw, Attorney for Trustee Expenses                     $1,213.71            $0.00      $1,213.71
Lois West, Accountant for Trustee Fees                     $2,425.50            $0.00      $2,425.50
Lois West, Accountant for Trustee Expenses                      $7.00           $0.00          $7.00
Office of the Clerk United States Bankruptcy                 $700.00            $0.00       $700.00
Court, Clerk of the Court Costs
Other: Laurie & Brennan LLP, Special Counsel              $70,000.00       $45,000.00          $0.00
for Trustee Fees
Other: Laurie and Brennan, Special Counsel for            $70,000.00       $25,000.00          $0.00
Trustee Fees
Other: Laurie and Brennan, Special Counsel for             $4,818.65            $0.00      $4,818.65
Trustee Expenses


                    Total to be paid for chapter 7 administrative expenses:              $51,968.50
                                                       Remaining balance:                $24,723.95

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                   $0.00
                                                       Remaining balance:                $24,723.95

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $123,485.63 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are:

Claim         Claimant                                Allowed Amt.          Interim        Proposed
No.                                                        of Claim      Payments to       Payment
                                                                               Date
         7A National Electrical Benefit Fund              $22,057.70           $0.00       $3,830.84
            (NEBF)
         10 Illinois Department of Revenue                $17,445.29           $0.00           $0.00
         28 Electrical Insurance Trustees                 $76,349.43           $0.00      $13,259.90
         35 C W Olson & Company                            $7,633.21           $0.00       $7,633.21


                                        Total to be paid to priority claims:             $24,723.95
                                                       Remaining balance:                     $0.00


UST Form 101-7-NFR (10/1/2010)
 Case 15-37840            Doc 157   Filed 12/13/18 Entered 12/13/18 16:03:27         Desc Main
                                     Document     Page 4 of 6

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $3,054,903.71 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                              Allowed Amt.        Interim          Proposed
No.                                                      of Claim    Payments to          Amount
                                                                           Date
           1 Lightning Protection Systems, LLC         $20,055.00            $0.00            $0.00
        2-1 Applied Communications Group               $13,839.00            $0.00            $0.00
           3 Active Electrical Supply Company        $503,858.17             $0.00            $0.00
           4 Consolidated Electrical Distributors    $309,015.75             $0.00            $0.00
             Inc.
           5 Acuity, A Mutual Insurance                $17,476.00            $0.00            $0.00
             Company
           6 Humana, Inc                                $4,151.85            $0.00            $0.00
         7B National Electrical Benefit Fund            $7,423.74            $0.00            $0.00
            (NEBF)
           8 Peak Electric, Inc.                       $23,681.00            $0.00            $0.00
           9 Peak Electric, Inc.                       $61,000.00            $0.00            $0.00
         11 Wirtz Rentals Co.                          $14,391.12            $0.00            $0.00
         12 Stevenson Crane Service, Inc.               $1,275.00            $0.00            $0.00
         13 Fireco, Inc                                 $3,275.00            $0.00            $0.00
         14 FAAC International Inc.                     $8,075.50            $0.00            $0.00
         15 Madison Street Capital Advisors,           $20,105.70            $0.00            $0.00
            LLC
         16 Nagels North America, LLC                  $11,756.89            $0.00            $0.00
         17 New United Inc.Elect. Contractor            $5,952.00            $0.00            $0.00
         18 Affiliated Customer Service, Inc           $18,511.00            $0.00            $0.00
         19 Pac Van, Inc.                               $6,874.94            $0.00            $0.00
         20 American Express Bank, FSB                 $14,214.00            $0.00            $0.00
         21 Phoenix Business Solutions, LLC          $167,425.00             $0.00            $0.00
         22 Cobra Concrete Cutting Services Co          $6,560.00            $0.00            $0.00
       23A National Electrical Benefit Fund                 $0.00            $0.00            $0.00
           (NEBF)

UST Form 101-7-NFR (10/1/2010)
 Case 15-37840            Doc 157    Filed 12/13/18 Entered 12/13/18 16:03:27          Desc Main
                                      Document     Page 5 of 6

         24 United Rentals (North America ),              $67,755.35           $0.00           $0.00
            Inc.
         26 Burling Builders, Inc.                     $1,000,000.00           $0.00           $0.00
        28a Electrical Insurance Trustees                 $15,269.88           $0.00           $0.00
         29 QIS, INC                                        $5,509.00          $0.00           $0.00
         34 Malko Communications Services,               $179,960.28           $0.00           $0.00
            LLC
        35a C W Olson & Company                          $374,526.02           $0.00           $0.00
         36 Golden Eagle Community Bank                     $2,345.00          $0.00           $0.00
        37a BHARATI BELANI                               $170,621.52           $0.00           $0.00


                       Total to be paid to timely general unsecured claims:                   $0.00
                                                       Remaining balance:                     $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                        Remaining balance:                    $0.00

         Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $1,812.80 have been allowed and will be paid pro
rata only after all allowed administrative, priority and general (unsecured) claims have been paid
in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows:

Claim         Claimant                                 Allowed Amt.         Interim       Proposed
No.                                                         of Claim     Payments to       Amount
                                                                               Date
        10a Illinois Department of Revenue                  $1,812.80          $0.00           $0.00


                                  Total to be paid for subordinated claims:                   $0.00
                                                        Remaining balance:                    $0.00


UST Form 101-7-NFR (10/1/2010)
 Case 15-37840            Doc 157   Filed 12/13/18 Entered 12/13/18 16:03:27                Desc Main
                                     Document     Page 6 of 6




                                          Prepared By: /s/ David P. Leibowitz
                                                       Trustee
David P. Leibowitz
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
